In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-221 CV

____________________


TRANSMERIDIAN EXPLORATION, INC., Appellant


V.


JIM W. TUCKER, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 03-05-03858 CV




MEMORANDUM OPINION  (1)
	We abated this appeal on August 12, 2004, following the filing of a suggestion on
bankruptcy.  The bankruptcy was dismissed on November 5, 2004.  The appeal is hereby
reinstated, and all appellate timetables shall resume from this date.
	We have before the Court a "Joint Motion to Remand to the Trial Court" in which
the parties ask this Court to remand the case to the trial court with instructions to dismiss
the case consistent with the parties Rule 11 agreement.  See Tex. R. Civ. P. 11.  The
Court finds the motion complies with Tex. R. App. P. 42.1(a)(2).  The parties inform the
Court that they have reached an agreement to vacate the trial court's judgment and remand
the case to the trial court for entry of an order of dismissal consistent with the terms of the
parties' agreement.
	It is, therefore, ORDERED that the judgment of the trial court is vacated and the
cause is remanded to the 359th District Court of Montgomery County, Texas, for further
proceedings regarding the entry of an order of dismissal in accordance with the agreement
of the parties.  Costs shall be assessed against the party incurring such costs.
	VACATED AND REMANDED.
									PER CURIAM
Opinion Delivered May 12, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.